DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A power supply device including an LC chopper circuit, comprising, a controller configured to perform step response control to allow an output voltage or a capacitance current in the LC chopper circuit to follow a plurality of command values, according to multi-phase interleaving control for performing multi-phase control using a plurality of phase current values, and a switching signal generator configured to generate a switching signal, wherein, the controller performs a computation of a pulse width ΔT(k) of the switching signal in every sampling cycle T, the switching signal driving the LC chopper circuit according to constant current control in a predetermined cycle, the constant current control being performed based on control current including combined current, the combined current being obtained by combining phase current values in the LC chopper circuit, each of the plurality of command values being command current of each current of a capacitance and/or command voltage of each voltage of the output voltage in the LC chopper circuit, and the switching signal generator generates the switching signal per phase, using the pulse width ΔT(k) computed by the controller as the pulse width ΔT(k) per phase current.  Claim 2 is allowed based on dependency on claim 1.
Regarding claim 3, the prior art of record in combination does not disclose the limitation: A method for controlling a power supply device including an LC chopper circuit, the method performing step response control to allow an output voltage or a capacitance current in the LC chopper circuit to follow a plurality of command values according to multi-phase interleaving control to perform multi-phase control using a plurality of phase current values, comprising the steps of, controlling for computation of a pulse width ΔT(k) of a switching signal in every sampling cycle T, the switching signal driving the LC chopper circuit according to constant current control in a predetermined cycle, the constant current control being performed based on control current including combined current, the combined current being obtained by combining phase current values in the LC chopper circuit, each of the plurality of command values being command current of each current of a capacitance and/or command voltage of the combined current of inductance current values in the LC chopper circuit, and generating the switching signal per phase, using the pulse width ΔT(k) thus computed as the pulse width ΔT(k) per phase current. Claims 4-9 are allowed based on their dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839      



                                                                                                                                                                                                  
	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839